Citation Nr: 1124432	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to service connection for vision loss.

3.  Entitlement to service connection for cervical spine disability.

4.   Entitlement to service connection for headaches.

5.  Entitlement to service connection for right hand disability.  

6.  Entitlement to service connection for left hand disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1984 to August 1993.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in February 2010.  A RO informal conference hearing was held in October 2009 and a Board video-conference hearing was held in January 2011.  The record was held open for 60 days until March 12, 2011 so that additional evidence could be submitted. 

Additional evidence was submitted by the Veteran through his representative in March 2011 along with a waiver of RO consideration of this evidence.  

The Board notes that the issue of service connection for hearing loss was also on appeal from an August 2009 rating decision and as there was some question as to whether this issue was still on appeal, the Veteran gave testimony with respect to this issue at the Board hearing.  However, the October 2009 Informal Conference Report, which was signed by the Veteran and his representative, clearly stated that the appeal of this issue was withdrawn.  It is therefore not in appellate status.  See 38 C.F.R. § 20.204.  However, to the extent that the Veteran may be attempting to reopen the claim, this matter is hereby referred to the RO for appropriate action.

The issues of entitlement to service connection for right and left hand disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  At the January 2011 Board hearing, the Veteran testified that he no longer wished to pursue an appeal on the issues of entitlement to service connection for memory loss and vision loss.  

2.  Cervical spine degenerative disk disease, status post fusion, was manifested during the Veteran's active duty service. 

3.  Headaches are causally related to the now service-connected cervical spine degenerative disk disease, status post fusion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to entitlement to service connection for memory loss and vision loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Cervical spine degenerative disk disease, status post fusion, was incurred during the Veteran's active duty service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

3.  Headaches are proximately due to his now service-connected cervical spine degenerative disk disease, status post fusion.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Claims for Memory Loss and Vision Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran at the January 2011 Board hearing withdrew his appeal as to the issues of entitlement to service connection for memory loss and vision loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed without prejudice.  

II.  Service Connection for Cervical Spine Disability and Headaches

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board also notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a nonservice-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  

Cervical Spine Disability

The Veteran is seeking entitlement to service connection for cervical spine disability.  Service treatment records showed that in March 1985, the Veteran reported to the emergency room where he complained of a "crack" in his neck when bending over to pick up a tool box a week ago.  Several days ago he developed pain in the neck.  The examination was normal and an assessment of cervical muscle strain was given.  Subsequently, in November 1986, the Veteran complained of upper back pain and experienced a pop while looking for a screw.  Although unclear, the assessment appeared to be some sort of facet syndrome.  A contemporaneous x-ray was normal.  The Veteran received physical therapy treatment and the assessment was acute facet strain T2-3, T3-4.  He had three more physical therapy visits and in December 1986, it was indicated that goal was achieved.  A follow up December 1987 record showed that the Veteran again reported with neck pain.  There was no report of recent trauma, but it was noted that he had a previous episode of cervical strain.  The assessment was muscle strain.  A July 1990 service examination noted that the Veteran had a muscle strain in 1985 and 1987 where he was treated with rest with good results.  The examination of the neck and spine was normal.  Treatment records also showed that in September 1991, the Veteran hit his head on the handle bar of his motorcycle and experienced localized tenderness going in to the neck and in May 1993, he was involved in a paragliding accident injuring his right knee.  It does not appear that a discharge examination is of record.  

The first post service medical evidence is an October 2003 private treatment record.  The Veteran report with chronic neck pain.  The Veteran reported that he had an accident in 1985 or 1986 in which he sustained an injury to his cervical spine, but this resolved with non-operative treatment and was really not symptomatic.  However, the examiner also observed that a July 2003 clinical note by another doctor provided that there was an incident while the Veteran was in the military during which the Veteran was working on an airplane and he dropped a tool and while trying to retrieve it, his neck got bent in an unusual position and he felt a snapping sensation in his neck.  He had to be carried from the plane and underwent six to eight weeks of physical therapy.  According to these notes, the Veteran had symptoms ever since.  It was then noted that in any event, the symptoms had worsened since June 2003 when he was diagnosed with degenerative disc disease.  Importantly, no post service incidents were reported.  

In January 2004, the Veteran underwent a cervical discectomy with fusion at a private facility.  Follow up private treatment records continued to show complains of neck pain.  

VA treatment records showed that in January 2009, the Veteran reported to the VA to set up initial treatment for chronic neck pain.  A February 2009 MRI showed status post C5-C7 ACDF with superimposed cervical spondylitic changes contributing to varying degrees of canal and neural foraminal stenosis.  August 2009 and September 2009 treatment records showed that the Veteran reported falling forward to the floor in military airplane resulting in neck injury and eventual cervical fusion.  Follow up treatment records continued to show complaints of neck pain where the Veteran asserted he suffered a neck injury while in service.  

In April 2009, the Veteran was afforded a VA examination with a medical doctor.  The claims file was reviewed and the examiner observed the incidents in service.  After examining the Veteran and taking a history, the examiner diagnosed cervical disk disease, status post fusion.  The examiner indicated that all the episodes in service appeared to be acute and not traumatic in nature in that one would expect to develop arthritis or degenerative disk disease.  Also, the examiner found it significant that it was quite a number of years later that he was having trouble to the point that he was seen by a neurosurgeon.  She indicated that there were no medical records from 1990s indicating that he was continuing to have problems with his neck.  She reiterated that the issues that occurred on duty appeared to most likely be related to acute cervical strain and chief cervical strains.  Therefore, the examiner concluded that it was not at least as likely as not (less than 50 percent probability) that the Veteran's cervical fusion and resulting neck problems were the result of neck strain incurred in service.  

At another VA examination in March 2010 for the Veteran's headaches, the Veteran again reported that his neck pain developed in 1985 and had persisted to present time.  In an addendum, the examiner observed that the Veteran was treated for neck strain in November 1986, which was consistent with the Veteran's reported history except for the date.  

At the January 2011 Board hearing, the Veteran again testified that he injured his neck while working in the cockpit of an airplane and that he was diagnosed with a cervical strain.  He reiterated that he underwent physical therapy while in service and had continued to have neck problems since this incident in service.  After service, he stated that he worked overseas and did not receive any medical care. 

A March 2011 private opinion from a medical doctor indicated that he had been treating the Veteran for many years.  He reported that the Veteran had ongoing neck problems that had began in 1986 when he suffered a neck injury by extreme flexion accident while in an airplane cockpit while on active military duty.  The examiner observed that the Veteran never had any other whiplash injury or car accidents since he had been under his care so he must attribute the Veteran's ongoing neck problems to his initial injury in 1986.  

After reviewing the totality of the evidence, the Board is faced with a conflicting record as to whether the Veteran's cervical spine disability is related to service.  In support of the Veteran's claim is the March 2011 private opinion by a medical doctor, which determined that the Veteran's current cervical spine disability was related to the incident in service.  However, against the Veteran's claim is the April 2009 VA examination and opinion by a medical doctor in which the examiner found that the Veteran's cervical spine disability was not related to service.  Nevertheless, the Board finds it significant that the VA examiner appeared to base her opinion in part on the lack of treatment in the 1990s.  

However, the Veteran has consistently reported that his cervical pain has been ongoing since service.  Recent Federal Circuit Court decisions have found that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In the instant case, the Veteran is competent to report that he has experienced neck pain since his discharge from service.  There is no reason to doubt the credibility of his statements with respect to continuity of pertinent symptomatology since his discharge.  Significantly, there is no documentation of any post service injuries.  Of note, while seeking treatment in 2003 with a private doctor prior to filing his current claim, the only incident that the Veteran reported concerning his cervical spine was the one that occurred in service.  

The Board is thus presented with conflicting evidence that is essentially in a state of equipoise as to the medical conclusions to be drawn.  In such situations, a decision favorable to the appellant is mandated by 38 U.S.C.A. § 5107(b).  Thus, service connection is warranted for cervical spine degenerative disk disease, status post fusion.  

Headaches 

The Veteran is also seeking entitlement to service connection for headaches.  Service treatment records showed that a December 1987 optometry clinic record indicated that the Veteran reported having headaches and eye strain.  In June 1988, the Veteran cut his scalp, which was sutured.  Further, in July 1988, the Veteran complained of headache and the assessment was recurrent headache.  Another October 1988 record showed that the Veteran again complained of a severe headache.  The assessment was chronic psychomotor headaches for five years, questionable etiology.  A February 1989 assessment for special duty assignment again showed chronic headaches and recommended follow-up.  The follow-up examination determined that the Veteran was not disabled by headaches in that he was able to perform his duties and the condition was considered benign and did not affect the special duty assignment.  An April 1989 record again noted chronic headaches, but observed that they were not incapacitating.  In September 1991, the Veteran hit his head on the handlebar of his motorcycle and experienced some localized tenderness going in to the neck.  Again, a discharge examination is not of record.  

VA treatment records showed that the Veteran reported headaches due to tension from neck that comes up lateral to temples.   

As noted above, the Veteran was afforded a VA examination in March 2010.  Initially, the claims file was not available for review.  The Veteran reported experiencing headaches in service since suffering the injury to his cervical spine.  After taking a thorough history and examining the Veteran, the examiner diagnosed headaches that were characteristic of muscle contraction headache and occipital neuralgia.  These headaches were so called cervicogenic headaches secondary to the Veteran's degenerative disk disease in the cervical spine along with spondylitic changes.  In an addendum, the examiner indicated that he had reviewed the claims file.  The examiner determined that given that the Veteran's headaches preceded any cervical spine trauma, it was less likely than not that the current headaches were caused by or a result of injuries that occurred in service.  However, the examiner did observe that the Veteran complained of headaches during service, which were diagnosed as muscle contraction/tension/stress headaches.  The examiner opined that there was a component of muscle contraction/tension/stress headaches going on in this Veteran at this time along with the cervicogenic component.  The examiner further opined that the major cause of the current headache was of cervical spine origin and therefore it was less likely as not that the current headache was caused by or a result of muscle contraction/tension/stress headache that the Veteran complained of while in the military.  

Given that the claims file was reviewed by the examiner and the examination report with addendum sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review.  

Initially, the Board finds that there is no competent medical evidence of record to show that the Veteran's headaches are directly related to service.  The March 2010 VA examiner clearly found that the major cause of the Veteran's current headache was of cervical spine origin and not related to the incidents in service.  While the Veteran is competent to report ongoing symptoms since service, the Board finds that he is not competent to determine the exact origin of his headaches as medical expertise is required.  Thus, his statements are outweighed by the VA examiner.  However, the March 2010 VA examination did indicate that the Veteran's headaches were secondary to his cervical spine disability.  Thus, based on this opinion and given that service connection has now been granted for cervical spine degenerative disk disease, status post fusion, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted on a secondary basis for headaches.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310.  

Veterans Claims Assistance Act of 2000

In closing, under the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  In light of the favorable decision as it relates to the issues of entitlement to service connection for cervical spine disability and headaches, the satisfaction of these VCAA requirements is rendered moot.  The Board notes that by letters in November and December 2008, the Veteran was advised of the manner of establishing a disability rating and effective date for the disabilities on appeal.  



ORDER

The appeal as to the issues of entitlement to service connection for memory loss and vision loss is dismissed.

Service connection for cervical spine degenerative disk disease, status post fusion, and headaches is warranted.  To that extent, the appeal is granted.


REMAND

The Veteran is also seeking service connection for right and left hand disabilities.  Primarily, the Veteran claims that his hand disabilities are associated with his now service-connected cervical spine disability.  Private and VA treatment records showed that the Veteran claimed of bilateral arm/hand pain and numbness.  A VA EMG indicated that the Veteran had carpal tunnel syndrome and that there was no evidence of cervical radiculopathy.  However, the Veteran has not been afforded a VA examination to determine whether the Veteran's bilateral hand disability is proximately due to or aggravated by the Veteran's now service-connected cervical spine disability.  See 38 U.S.C.A. § 3.310.

Further, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Service treatment records showed that the Veteran suffered a dog bite to the right hand in September 1989.  Thus, given the incident in service, the examiner should also opine whether any current hand disability is directly related to this incident.  

Lastly, in light of the need to remand for a VA examination, the RO should also obtain any VA treatment records from April 2010 to the present. 

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain copies of all VA treatment records from April 2010 to the present. 

2.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology of any currently manifested right and left hand disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary tests, including x-rays and EMGs, should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all right and left hand disabilities.  Further, the examiner should respond to the following:

     a)  Is it at least as likely as not (50% or higher degree of probability) that the Veteran's right and left hand disabilities are neurological abnormalities associated with his now service-connected cervical spine disability?

    b)  Is it at least as likely as not (50% or higher degree of probability) that the Veteran's right and left hand disabilities are directly related to any incidents in service?
	
     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right and left hand disabilities are proximately due to, or caused by, the Veteran's now service-connected cervical spine disability?

     d)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right and left hand disabilities have been aggravated by the Veteran's now service-connected cervical spine disability?

A detailed rationale for all opinions expressed should be provided.

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  Thereafter, the issues on appeal should be
readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


